Citation Nr: 0115824	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-04 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $12,112.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1950 to 
November 1952 and from November 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 determination of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) from the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


REMAND

Pursuant to 38 C.F.R. § 1.911(b) (2000), when VA determines 
that a debt exists, it shall promptly demand, in writing, 
payment of the debt and shall notify the debtor of his or her 
rights and remedied in connection with the debt.  The 
debtor's rights in this regard include the right to 
informally dispute the existence or amount of the debt and to 
request waiver of collection of the debt.  38 C.F.R. 
§ 1.911(c) (2000).

By letter from the RO dated in November 1999, the veteran was 
notified that his pension benefits were being terminated 
effective February 1, 1996; the letter noted that the 
veteran's income during 1996 exceeded the maximum allowed by 
law for 1996.  In subsequent correspondence the veteran was 
informed that the overpayment of pension benefits was 
calculated effective February 1, 1996 to August 12, 1999.

In a statement received in February 2000, the veteran 
indicated that he "only worked that one year in 1996."  He 
also questioned why did he not "qualify for benefits at this 
time?"  In a June 2000 statement, the veteran's 
representative raised questions similar to those contained in 
the veteran's February 2000 statement.  The veteran's 
representative stated that it appeared that the "one time 
1996 income has been used to determine the maximum income 
exceeded all years since then."  The representative argued 
that every year since 1996 should be calculated on its own 
verified income level.

The Board believes that a liberal reading of the statements 
from the veteran and his representative leads to the 
conclusion that the veteran now wishes to challenge the 
proper creation (validity) of the overpayment in question.

Further appellate review by the Board with regard to the 
veteran's waiver claim must be deferred pending formal 
adjudication of the veteran's challenge to the validity of 
the debt.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991) ("when a veteran raises the validity of the debt as 
part of a waiver application...it is arbitrary and capricious 
and an abuse of discretion to adjudicate the waiver 
application without first deciding the veteran's challenge to 
the lawfulness of the debt asserted against him or her."); 
see also VAOPGCPREC 6-98 (July 24, 1998).  A debtor may 
dispute the amount or existence of a debt, which is a right 
that may be exercised separately from a request for waiver or 
at the same time.  See 38 C.F.R. § 1.911(c)(1) (2000).

Additionally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
The VCAA applies to all pending claims for VA benefits and 
provides that VA shall make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by VA.  In view 
of the need for further action pursuant to this remand, 
review of the record to ensure compliance with the Veterans 
Claims Assistance Act of 2000 is also appropriate.

1.  The RO should review the claims file 
and take any necessary action to comply 
with the notice/assistance provisions of 
the Veterans Claims Assistance Act of 
2000.  In particular, the veteran should 
be asked to state when he began working 
in 1996 and when he stopped working in 
1996. 

2.  After undertaking any additional 
development deemed necessary, the RO 
should then adjudicate the veteran's 
challenge to the validity of the debt.  
If the RO's determination on the validity 
of the debt issue is adverse to the 
veteran, the RO should refer the waiver 
issue to the Committee for review and 
determination.

3  If either the validity of the debt 
issue or the waiver issue, or both, are 
adverse to the veteran, then the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case.  After affording 
the veteran a reasonable opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The purpose of this remand is to obtain additional 
development and to ensure that the veteran is afforded due 
process.  The Board does not intimate any opinion, favorable 
or unfavorable, as to the merits of the case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




